DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 2/9/2021:
Claims 1-3, 5-12, and 14-22 are pending in the current application.  Claims 1, 8-10, and 17-18 have been amended, Claims 4 and 13 is cancelled, and Claims 19-22 are newly added.
The previous rejection under 35 USC 112 is overcome in light of the amendment.
The previous prior art-based rejections have been overcome in light of the amendment and a new rejection is laid out below.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
5.	Claims 1-3, 7, 9-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao US PG Publication 2005/0123816 in view of McElroy US Patent 4855193.
Regarding Claims 1-3, 10-12, and 19-20, Gao discloses a fuel cell (meeting Claim 10) comprising a grooved separator and a membrane electrode unit, wherein the membrane electrode unit is formed of a 2 that separates first electrode (cathode) 3 from second electrode (anode) 4, the membrane is held between two separators 6/7 comprising electrically conductive (see e.g. para 0018, meeting Claims 3 and 12) porous woven fabric (buffer layers) 6 (meeting Claims 2 and 11) comprising metal and made of metal (i.e. metallic fibers, see e.g. stainless steel, nickel, see para 0045, meeting Claims 19 and 20) (see paras 0007-0023, 0038, 0066-0068, 0078-0081).  The skilled artisan would understand that “gas-flowing grooves 7a of each separator 7 to an interface between each electrode 3, 4 and the polymer electrode 2 in the fuel cell” (para 0048) would result in the grooved separator on each side of the membrane electrode assembly having a distributing region facing opposing sides/electrodes of the membrane electrode assembly.  Gao fails to specifically disclose a structure wherein separators are bipolar plates such that one bipolar plate has a first distributing region for distributing a fuel to a first electrode and a second distributing region for distributing an oxidant to a second electrode.  However,  McElroy discloses a bipolar plate 16/18 for a fuel cell, the bipolar plate 16/18 comprising a first distributing region (comprising flow passages 20) for distributing fuel to a first electrode (anode) 6, a second distributing region (comprising flow passages 12) for distributing an oxidant to a second electrode (cathode) 8, and at least one conductive (carbon) paper 14 is in at least one of the distributing regions (the second distributing region) (see at least Figs 1-4, col 2, line 28 – col 3, line 16).  McElroy discloses that it is commonly known to form a fuel cell stack using bipolar separators to separate anodes from cathodes of adjacent membrane electrode assemblies and defining flow fields for oxidant and fuel streams, and that such a configuration conducts electrodes released at an anode of one fuel cell through to the cathode of an adjacent cell, which reduces internal resistance of the cell by eliminating the need for edge current collectors and increases the cell efficiency by reducing the distance the electrons must travel (see col 2, lines 40-54).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the separators of Gao as bipolar separators such that one bipolar plate has a first distributing region for distributing a fuel to a first electrode and a second distributing region for distributing an oxidant to a second electrode because McElroy teaches that it is commonly known to form a fuel cell stack using bipolar separators to separate anodes from cathodes of 
Regarding Claims 7 and 16, Gao exemplifies that the buffer layer is formed of a single material (e.g. carbon cloth, para 0077) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of that instant application that because metal fiber and carbon fibers are used as functional equivalents, they would be used in the same way, e.g. using a metal fiber cloth containing only metal fibers since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claims 9 and 18, Gao modified by McElroy fails to specifically disclose that at least two woven fabrics are stacked one above another in the distributing region(s).  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use more than one fabric in combination in the fuel cell of Gao modified by McElroy in order to promote further buffering since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
6.	Claims 5-6, 8, 14-15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao US PG Publication 2005/0123816 in view of McElroy US Patent 4855193, as applied to Claim 1 and 10, and further in view of Jang US PG Publication 2008/0268318.
Regarding Claims 5, 8, 14, 17, and 22, Gao modified by McElroy teaches the claimed invention of Claims 1 and 10, including at least one metal fiber in the woven fabric, the rejection of which is incorporated herein in its entirety.  Gao modified by McElroy does not specifically disclose that the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claims 6, 15, and 21, in light of the teachings of Jang, which instructs the skilled artisan to use a combination of fibrous materials in a bipolar plate, and in light of Goa’s teaching that the nonwoven or woven fabric can comprise metal fiber, carbon fiber, or resin fiber (e.g. para 0045), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a combination of resin fibers with the metal fibers of Gao modified by McElroy since Jang teaches the use of a combination of types of fibers in a similar structure and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Response to Arguments
7.	Applicant's arguments with respect to the claims are based on the claims as amended, and the movement of the subject matter of Claim 4 into Claim 1 required application of a new reference in light 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/LISA S PARK/
Primary Examiner, Art Unit 1729